Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    1    Date
                                         581 Filed:
                                              Filed 10/18/2019
                                                    10/18/19 PageEntry
                                                                  1 of ID:
                                                                       22 6290751




              United States Court of Appeals
                           For the First Circuit


  No. 14-1641

                         UNITED STATES OF AMERICA,

                                   Appellee,

                                       v.

                            DANIEL E. CARPENTER,

                            Defendant, Appellant.


              APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. George A. O'Toole, Jr., U.S. District Judge]


                                    Before

                          Lynch, Stahl, and Lipez,
                               Circuit Judges.


       Kimberly Homan for appellant.
       Kirby A. Heller, Attorney, U.S. Department of Justice, with
  whom Andrew E. Lelling, United States Attorney, Brian A.
  Benczkowski, Assistant Attorney General, and Matthew S. Miner,
  Deputy Assistant Attorney General, were on brief for appellee.



                               October 18, 2019
Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    2    Date
                                         581 Filed:
                                              Filed 10/18/2019
                                                    10/18/19 PageEntry
                                                                  2 of ID:
                                                                       22 6290751



             LYNCH, Circuit Judge.      Daniel Carpenter's conviction for

  nineteen counts of mail and wire fraud in 2008 was affirmed by

  this court in 2013.     United States v. Carpenter, 736 F.3d 619 (1st

  Cir. 2013) (Carpenter II).       He now challenges on several grounds

  a forfeiture order entered against him on May 23, 2014 by the

  district court in the amount of $14,053,715.52.           This is the sum

  he obtained from only six of his investor/exchangor clients through

  his fraudulent scheme.

             He initially argues that the district court lacked what

  he calls "subject matter jurisdiction" to enter the forfeiture

  order when it did.      He then argues that the forfeiture order of

  over $14 million must be vacated because: (1) he never "acquired"

  the funds to be forfeited, as required by 18 U.S.C. § 981(a)(2)(B);

  (2) the amount forfeited violates the Excessive Fines Clause of

  the Eighth Amendment; and (3) the imposition of the forfeiture

  order by the district court violated his right to a jury trial

  under the Sixth Amendment.

             He argues it is unfair to make him forfeit a much larger

  sum than he gained and/or than his clients lost.           In doing so, he

  loses sight of the fact that the purpose of forfeiture is not

  merely restitution or disgorgement of ill-gotten gains.               It is

  also to "deter future illegality."          Kaley v. United States, 571

  U.S. 320, 323 (2014).      There would be no effective deterrence if

  the sums forfeited were no greater than the sums he gained through


                                     - 2 -
Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    3    Date
                                         581 Filed:
                                              Filed 10/18/2019
                                                    10/18/19 PageEntry
                                                                  3 of ID:
                                                                       22 6290751



  his scheme.     Forfeitures must have a greater bite than that in

  order to deter future illegality by Carpenter and by others.

                                       I.

  A.   Carpenter's Role at Benistar

              The factual basis for Carpenter's convictions for mail

  and wire fraud is set forth in Carpenter II, and we describe here

  only that evidence most pertinent to the forfeiture issue.

              In 1998, Carpenter and his business partner, Martin

  Paley, founded Benistar, which performed property exchanges under

  § 1031 of the Internal Revenue Code, 26 U.S.C. § 1031(a)(1).                 In

  order to gain tax benefits in a property exchange business, clients

  entrust funds from property sales to an "intermediary" company,

  which invests the funds until the client purchases replacement

  property.     See   id.    Carpenter      was   the   chairman   of   such   an

  "intermediary" company, Benistar.           He worked out of Benistar's

  Simsbury, Connecticut office, which was responsible for handling

  client funds.    Carpenter and a single employee who reported to him

  conducted Benistar's § 1031 exchange business from Simsbury.

              Carpenter opened accounts at Merrill Lynch in which he

  deposited client funds.       Carpenter used one of the accounts, the

  "B01" account, for depositing client funds, and used the other,

  the "B10" account, primarily for trading.             He opened the accounts

  under Benistar's corporate name and listed himself as the sole

  signatory on the accounts.


                                     - 3 -
Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    4    Date
                                         581 Filed:
                                              Filed 10/18/2019
                                                    10/18/19 PageEntry
                                                                  4 of ID:
                                                                       22 6290751



               When checks and wire transfers were sent to Benistar,

  the employee who reported to Carpenter deposited the funds at

  Merrill    Lynch   (and    later,   PaineWebber).        Carpenter        had    sole

  authority to invest these funds, once deposited, as he chose.

  Acting in the name of Benistar, Carpenter routinely moved funds

  from the B01 account to the B10 account.                He did so to pursue

  aggressive option trading strategies with clients' money, contrary

  to representations made to these clients.               These trades exposed

  the funds to risk of significant losses, contradicting the promises

  Benistar    made   about    the    security   of    exchangor      funds    in   its

  marketing materials.

               In June 1999, Carpenter confirmed to his partner Paley

  that he "want[ed] to continue having everything come through the

  Simsbury office."       Carpenter's letter listed procedures and stated

  that "[a]t no time are any procedures to be changed by any staff

  of the Benistar Property Exchange without the prior approval of

  Daniel Carpenter."

               At first, Carpenter's strategy made money, even after

  paying exchangors their promised 3% or 6% return.               In consequence,

  he made money in his role at Benistar.                But by September 2000,

  Carpenter had lost about $4 million of the clients' money and

  Merrill    Lynch   prohibited       him    from    opening   any    new     options

  positions.      These     losses    were   hidden    from    existing      clients.

  Further, Benistar continued to take on new clients.                  In the fall


                                        - 4 -
Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    5    Date
                                         581 Filed:
                                              Filed 10/18/2019
                                                    10/18/19 PageEntry
                                                                  5 of ID:
                                                                       22 6290751



  of 2000, Carpenter transferred funds to PaineWebber and again

  listed himself as the point person for the accounts.          He continued

  his risky trading, and the trades continued to lose money.                By

  2001, Carpenter had lost about $9 million.

             His conviction established that Carpenter, through his

  knowing use of marketing materials, had induced clients to invest

  in his Benistar endeavor.      The superseding indictment alleged that

  six of these clients invested $14,053,715.52.1

  B.   Procedural History of the Forfeiture Order

             On February 26, 2014, following this court's affirmance

  of Carpenter's conviction after his second trial, the district

  court sentenced Carpenter to thirty-six months' imprisonment.            The

  district court also ordered Carpenter to pay restitution in the

  amount of $310,033.96, which represented the outstanding balance

  owed to two exchangors.2         The sentencing judgment stated that

  "[t]he defendant shall forfeit [his] interest in the following


       1    This figure represents the amount committed to Benistar
  by investors as charged in sixteen of the nineteen counts. These
  counts charged offenses that occurred after the effective date of
  the Civil Asset Forfeiture Reform Act (CAFRA). There were seven
  total exchangors whose losses formed the basis of the indictment
  against Carpenter but only six of them were defrauded after the
  passage of CAFRA, so the forfeiture amount is based only on the
  funds sent to Benistar by those six individuals.
       2    This restitution order was separate from the forfeiture
  order at issue here.    Carpenter asserts that he has paid the
  restitution order. Through civil litigation before entry of the
  restitution order, the other five exchangors were eventually able
  to recoup their losses.


                                     - 5 -
Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    6    Date
                                         581 Filed:
                                              Filed 10/18/2019
                                                    10/18/19 PageEntry
                                                                  6 of ID:
                                                                       22 6290751



  property to the United States," and specified, "[i]f there are any

  proceeds, they are to be forfeited.             The court to scheduled [sic]

  a hearing to determine the amount to be forfeited."                       That order

  did not set the amount to be forfeited.                 Carpenter filed a notice

  of appeal on March 17, 2014.

             On     May   23,    2014,    the    district        court    ordered     that

  Carpenter forfeit $14,053,715.52, pursuant to 18 U.S.C. § 981 and

  28 U.S.C. § 2461(c).          Carpenter then filed a supplemental notice

  of appeal on June 5, 2014 from the May 23 forfeiture order.                          In

  2015, this court affirmed Carpenter's sentence in United States v.

  Carpenter, 781 F.3d 599 (1st Cir. 2015) (Carpenter III), and

  rejected his speedy trial challenges to his conviction.                         Id. at

  608-18.     The    Carpenter     III    court     did    not    reach    the   May    23

  forfeiture order because "both parties . . . agree[d] that the

  forfeiture order [was] not properly before [the] court."                        Id. at

  623.    Carpenter's appeal from the May 23 forfeiture order was

  docketed as a separate appeal from the appeal decided in Carpenter

  III.

             The    present     case     concerns    Carpenter's         June    5,   2014

  appeal after entry of the May 23, 2014 forfeiture order, which set

  the amount of the forfeiture at $14,053,715.52.




                                         - 6 -
Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    7    Date
                                         581 Filed:
                                              Filed 10/18/2019
                                                    10/18/19 PageEntry
                                                                  7 of ID:
                                                                       22 6290751



                                      II.

  A.   The District Court's Authority to Enter the Forfeiture Order

             Carpenter first argues that "the district court lacked

  subject-matter jurisdiction to enter the forfeiture order" because

  he filed his notice of appeal from the district court's February

  26, 2014 sentencing judgment on March 17, 2014, before the court

  entered the order setting the amount of the forfeiture. His theory

  is that the filing of this earlier notice of appeal divested the

  district court of jurisdiction to enter the May 23 forfeiture

  order.

             Carpenter's      use    of     the    term      "subject    matter

  jurisdiction" is a misnomer here.         There was no impediment to the

  district   court's    authority    to   determine    the    amount    of   the

  forfeiture on May 23.

             Carpenter relies on the appellate divestiture rule as

  articulated in Griggs v. Provident Consumer Discount Co., 459 U.S.

  56 (1982), where the Supreme Court stated that "[t]he filing of a

  notice of appeal is an event of jurisdictional significance -- it

  confers jurisdiction on the court of appeals and divests the

  district court of its control over those aspects of the case

  involved in the appeal."       Id. at 58.       That precise language has

  been subjected to later clarification by the Court.            Recently, the

  Court has emphasized that "[o]nly Congress may determine a lower

  federal     court's     subject-matter      jurisdiction,"       Hamer      v.


                                     - 7 -
Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    8    Date
                                         581 Filed:
                                              Filed 10/18/2019
                                                    10/18/19 PageEntry
                                                                  8 of ID:
                                                                       22 6290751



  Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 17 (2017)

  (quoting Kontrick v. Ryan, 540 U.S. 443, 452 (2004)), and noted

  that the Court in the past was "'less than meticulous' in [its]

  use of the term 'jurisdictional.'"         Id. at 21 (quoting Kontrick,

  540 U.S. at 454).      In Hamer, the Court determined that a thirty-

  day limitation on extensions of time to file a notice of appeal

  was not jurisdictional because it was "absent from the U.S. Code."

  Id.

             This circuit has recognized that the filing of a notice

  of appeal does not divest the district court of all authority.

  The "divestiture rule" is similarly not "jurisdictional."                See

  United States v. Rodríguez-Rosado, 909 F.3d 472, 477 (1st Cir.

  2018) ("[B]ecause the judge-made divestiture rule isn't based on

  a statute, it's not a hard-and-fast jurisdictional rule." (citing

  Kontrick, 540 U.S. at 452-53)).        Rather, the divestiture rule "is

  rooted in concerns of judicial economy, crafted by courts to avoid

  the confusion and inefficiency that would inevitably result if two

  courts at the same time handled the same issues in the same case."

  Id. at 477-78.       Application of the rule is not mandatory and

  efficiency concerns are central to determining whether we should

  apply it here.    Id. at 478.

             The rule does not apply here.           There is no issue of

  potential shared jurisdiction here because the Carpenter III court




                                     - 8 -
Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    9    Date
                                         581 Filed:
                                              Filed 10/18/2019
                                                    10/18/19 PageEntry
                                                                  9 of ID:
                                                                       22 6290751



  expressly declined to reach the May 23 forfeiture order for the

  reasons stated earlier.

             Carpenter argues that United States v. George, 841 F.3d

  55 (1st Cir. 2016) (George I), decided before Hamer and Rodríguez-

  Rosado, governs his case and requires that we vacate the forfeiture

  order and remand to the district court.            The George I case is

  easily distinguished.      In George I, the district court sentenced

  the defendant after conviction of embezzlement and entered the

  judgment on July 30, 2015.        Id. at 61, 70.      The George I court

  noted that this "judgment did not contain any dispositive provision

  with respect to forfeiture."        Id. at 70.    The defendant appealed

  the next day.     Id.    Two months later, the district court amended

  the very sentencing judgment which had been appealed so that it

  "for the first time included an order of forfeiture."              Id.   The

  George I court concluded that the district court lacked authority

  under the divestiture rule to enter the forfeiture order because

  "there was no forfeiture order included in the original judgment,

  merely an allusion to the possibility that forfeiture might be

  ordered at some unspecified future date."         Id. at 72.

             In contrast, here the district court's original judgment

  stated "[i]f there are any proceeds, they are to be forfeited" and

  stated that a hearing would be scheduled "to determine the amount

  to be forfeited."       Forfeiture was a certainty; the only question




                                     - 9 -
Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    10 581
                                         DateFiled
                                             Filed:10/18/19
                                                    10/18/2019
                                                             Page Entry
                                                                  10 of ID:
                                                                        22 6290751



  was the amount.         We need not consider whether George I has been

  affected by Hamer.           George I is plainly distinguishable.

                 Further, there is no point to a remand.            The district

  court would almost certainly enter the same forfeiture order.                  The

  district court has already considered and rejected Carpenter's

  argument that he did not "acquire" the funds in its May 23, 2014

  order, and later denied Carpenter's motion for reconsideration of

  that       order   because    his   arguments   "merely   reexamine[d]   issues

  already decided."

  B.     Merits-Based Challenges to the Forfeiture Order

                 We address in turn each of Carpenter's three arguments

  outlined above.

         1.      Challenges to the District Court's Application of 18
                 U.S.C. § 981

                 Carpenter     argues    that   the   district   court   erred    in

  ordering forfeiture because, he says, he never "acquired" the funds

  as required by § 981(a)(2)(B) and so they are not proceeds.                    The

  question before us is whether the sum ordered forfeited, of over

  $14 million, is in error.             We review this preserved challenge to

  the district court's legal conclusions de novo and the district

  court's subsidiary factual findings for clear error. United States

  v. George, 886 F.3d 31, 39 (1st Cir. 2018) (George II).3


         3  By   incorporation,  the  provisions  of   18  U.S.C.
  § 981(a)(1)(C) govern forfeiture following the conviction here.
  The section applies to "any offense constituting 'specified


                                         - 10 -
Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    11 581
                                         DateFiled
                                             Filed:10/18/19
                                                    10/18/2019
                                                             Page Entry
                                                                  11 of ID:
                                                                        22 6290751



              Under § 981(a)(1)(C), "[a]ny property, real or personal,

  which constitutes or is derived from proceeds traceable to a

  violation of" mail or wire fraud is subject to forfeiture to the

  United States.        18 U.S.C. § 981(a)(1)(C).         The standards for

  determining "proceeds" vary depending on whether the forfeiture

  falls under § 981(a)(2)(A) or § 981(a)(2)(B).

              Section 981(a)(2)(A) applies to "cases involving illegal

  goods, illegal services, unlawful activities, and telemarketing

  and health care fraud schemes" and defines "proceeds" as "property

  of any kind obtained directly or indirectly, as the result of the

  commission of the offense giving rise to the forfeiture, and any

  property traceable thereto."       Id. § 981(a)(2)(A) (emphasis added).

              In contrast, § 981(a)(2)(B) governs "cases involving

  lawful goods or lawful services that are sold or provided in an

  illegal    manner."     Id.   § 981(a)(2)(B).       Under    this   section,

  "proceeds" means "the amount of money acquired through the illegal


  unlawful activity' (as defined in section 1956(c)(7) of this
  title)." 18 U.S.C. § 981(a)(1)(C). Specified unlawful activity
  under § 1956(c)(7) includes "any act or activity constituting an
  offense listed in section 1961(1) of this title," 18 U.S.C.
  § 1956(c)(7), which includes mail and wire fraud, id. § 1961(1).
  Next, 28 U.S.C. § 2461 makes § 981, this civil forfeiture
  provision, applicable in criminal cases and "authorizes criminal
  forfeiture of the proceeds of any offense for which there is no
  specific statutory basis for criminal forfeiture as long as civil
  forfeiture is permitted for that offense." United States v. Cox,
  851 F.3d 113, 128 n.14 (1st Cir. 2017).    Section 2461(c) makes
  forfeiture mandatory for conviction of mail or wire fraud.     28
  U.S.C. § 2461(c).



                                     - 11 -
Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    12 581
                                         DateFiled
                                             Filed:10/18/19
                                                    10/18/2019
                                                             Page Entry
                                                                  12 of ID:
                                                                        22 6290751



  transactions resulting in the forfeiture, less the direct costs

  incurred in providing the goods or services."                          Id. (emphasis

  added).

              The    district         court's     forfeiture         order     determined,

  contrary to the position of the prosecution, that the statutory

  provision governing Carpenter's case was 18 U.S.C. § 981(a)(2)(B).

  The district court reasoned that as a textual matter, although

  "[m]ail    and    wire    fraud      might     arguably       be    called    'unlawful

  activities'"      under       § 981(a)(2)(A),          that    section       explicitly

  mentions     "telemarketing          and      health     care       fraud     schemes."

  Specifically listing these two fraud schemes "would be unnecessary

  . . . if the generic term 'unlawful activities' had been intended

  to be broad enough to encompass fraud schemes."                            Further, the

  district court concluded that "lawful services" being "provided in

  an illegal manner" was a more "apt" description for running a

  § 1031 intermediary through mail and wire fraud.

              There was no error in the district court's choice to use

  § 981(a)(2)(B).        In George II, we explained that to fall under

  § 981(a)(2)(B), "the crime must involve a good or service that

  could, hypothetically, be provided in a lawful manner," while

  activities falling under § 981(a)(2)(A) are "inherently unlawful."

  George    II,    886   F.3d    at    40.      There,    we    determined       that   the

  defendant's      crime,   embezzling          funds    from    a    federally    funded

  organization, "[could not] be done lawfully" and so fell under


                                          - 12 -
Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    13 581
                                         DateFiled
                                             Filed:10/18/19
                                                    10/18/2019
                                                             Page Entry
                                                                  13 of ID:
                                                                        22 6290751



  § 981(a)(2)(A).     Id. (quoting United States v. Boudova, 853 F.3d

  76, 80 (2d Cir. 2017)).

              By contrast, Carpenter's conviction arose out of how he

  solicited customers for and made misrepresentations about his

  § 1031 intermediary company.          Advertising and running such a

  business    are   not   "inherently     unlawful"    activities;     rather,

  Benistar provided what could have been a "legal service," but which

  Carpenter operated in an illegal manner by misrepresenting to

  exchangors how their funds would be invested and investing contrary

  to those representations.

              The reasoning applied by other circuits by analogy to

  insider trading cases supports our conclusion.            In United States

  v. Mahaffy, 693 F.3d 113 (2d Cir. 2012), the defendants were

  convicted of conspiring to commit securities fraud.             Id. at 119.

  The court concluded that § 981(a)(2)(B) applied because "[t]rading

  those securities, as a general matter, [was] not unlawful" and

  "any illegality occurred when the defendants bought and sold

  securities as part of a scheme involving illegal bribery and

  frontrunning."     Id. at 138; see also United States v. Nacchio, 573

  F.3d 1062, 1090 (10th Cir. 2009) ("[T]rading, by itself, would not

  have been an unlawful activity.       Rather, the illegality inhered in

  his selling securities ('lawful goods') in an unlawful manner,

  i.e., 'on the basis of material, nonpublic information.'").




                                     - 13 -
Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    14 581
                                         DateFiled
                                             Filed:10/18/19
                                                    10/18/2019
                                                             Page Entry
                                                                  14 of ID:
                                                                        22 6290751



               We turn to Carpenter's argument that he never "acquired"

  the   exchangors'      money.4      The    district     court    concluded     that

  Carpenter "acquired" the exchangors' funds because he "exercised

  control" over the funds "not only by causing Benistar to be the

  nominal custodian of the funds for purposes of the tax law but

  also by himself using the funds in his options trading." Carpenter

  challenges      this   conclusion     on    two   bases.        First,    he   says

  "'[a]cquire'     carries     with   it     the    connotation      of   ownership:

  something that one obtains as one's own," and he did not "own" the

  exchangors' funds.         In the alternative, Carpenter argues that he

  did not "acquire" the funds because he lacked the necessary control

  over the exchangors' money, under the reasoning of another circuit

  in United States v. Contorinis, 692 F.3d 136 (2d Cir. 2012).

  Neither argument is convincing.

               Carpenter reasons that "acquire" must mean "ownership"

  for    three    reasons.       He   first      points   to   the    language     in

  § 981(a)(2)(A) that subjects to forfeiture any property obtained

  "directly or indirectly" as a result of the offense.                      Section

  981(a)(2)(B) omits this phrase, and Carpenter concludes that this

  shows Congress's intent to limit forfeiture under § 981(a)(2)(B)

  to    "direct    proceeds,    i.e.,      money    directly   acquired     by   the



         4  We have no need to reach the government's alternative
  argument that the result would be the same even if § 981(a)(2)(A)
  were applicable.


                                        - 14 -
Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    15 581
                                         DateFiled
                                             Filed:10/18/19
                                                    10/18/2019
                                                             Page Entry
                                                                  15 of ID:
                                                                        22 6290751



  defendant."     Further, Carpenter says that because § 981(a)(2)(A)

  uses   the   term   "obtained"   while    § 981(a)(2)(B)     uses    the   word

  "acquired,"    this   difference    "must    mean   something."       Finally,

  relying on selective dictionary definitions, Carpenter argues that

  "acquire" means to "obtain[] as one's own." At the most, he argues

  "the monies at issue were entrusted to [Benistar]" and "remained

  the property of the exchangors which Carpenter invested to produce

  the rate of return they had chosen."

               We start with the use of the word "acquired" in the text

  of § 981(a)(2)(B).      The plain meaning of the word "acquire," at

  both the time of enactment of this statute in 2000 and now, does

  not, contrary to Carpenter's argument, carry a "connotation of

  ownership."     See, e.g., Acquire, Black's Law Dictionary (10th ed.

  2014) (defining "acquire" as "[t]o gain possession or control of;

  to get or obtain"); Acquire, Black's Law Dictionary (7th ed. 1999)

  (same);         Acquire,         Oxford          English           Dictionary,

  www.oed.com/view/Entry/1731        (defining     "acquire"    as     "to   gain

  possession of through skill or effort; to obtain . . . in a careful,

  concerted,    often   gradual    manner");     Acquire,    Merriam    Webster,

  http://merriam-webster.com/dictionary/acquire (defining "acquire"

  as "to get as one's own; to come into possession or control of

  often by unspecified means").

               Further, in Huddleston v. United States, 415 U.S. 814

  (1974), the Supreme Court assessed the meaning of "acquire" in a


                                     - 15 -
Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    16 581
                                         DateFiled
                                             Filed:10/18/19
                                                    10/18/2019
                                                             Page Entry
                                                                  16 of ID:
                                                                        22 6290751



  similar statute, 18 U.S.C. § 922(a)(6).            Relying on a dictionary

  which defined "acquire" as "to come into possession, control, or

  power of disposal of," the Court stated that this definition had

  "no intimation . . . that title or ownership would be necessary

  for possession, or control, or disposal power."                 Id. at 820

  (quoting Webster's New International Dictionary (3d ed. 1966,

  unabridged)).

                  We see no reason to vary from that dictionary plain

  meaning, nor to do so by resort to a judicially interpretive guide,

  which is not needed or appropriate here.            See Sebelius v. Auburn

  Reg'l Med. Ctr., 568 U.S. 145, 156 (2013) (stating that the general

  rule that the use of different language in a statute can indicate

  that different meanings were intended is an "interpretive guide"

  that is "'no more than [a] rul[e] of thumb' that can tip the scales

  when a statute could be read in multiple ways" (quoting Conn. Nat'l

  Bank       v.   Germain,   503     U.S.    249,   253   (1992))).   Although

  § 981(a)(2)(A) uses the word "obtained" and includes the phrase

  "directly       or   indirectly"   while   § 981(a)(2)(B)   uses    the   word

  "acquired" and omits this phrase, it does not follow that "acquire"

  must mean ownership.5


         5  In the alternative, Carpenter invokes the rule of lenity
  to argue that § 981(a)(2)(B) is "grievously ambiguous" as applied
  to Carpenter because he "never personally acquired any portion of
  the funds he has been ordered to forfeit." The rule of lenity
  "applies only if, 'after considering text, structure, history and
  purpose, there remains a grievous ambiguity or uncertainty in the


                                       - 16 -
Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    17 581
                                         DateFiled
                                             Filed:10/18/19
                                                    10/18/2019
                                                             Page Entry
                                                                  17 of ID:
                                                                        22 6290751



              Rather, we hold that the definition of "acquired" in

  § 981(a)(2)(B), is met, at the least, where the property was at

  some point under the defendant's control.           Both the plain meaning

  of   the   word   "acquire"   and   the   Supreme    Court's    analysis   in

  Huddleston support this view.6       Whether or not Carpenter owned the

  funds invested by clients, he certainly controlled them.            See also

  Contorinis, 692 F.3d at 147.

              The district court correctly found on this record that

  Carpenter acquired the exchangors' funds because the funds were

  "under [his] control."        Id.    Carpenter opened the accounts at

  Merrill Lynch (and later, PaineWebber) and listed himself as the

  sole signatory.      When checks or wires arrived at Benistar, they

  were deposited in the accounts he created.          The deposits were made

  by an employee who reported to Carpenter.           From there, Carpenter


  statute such that the Court must simply guess as to            what Congress
  intended.'" United States v. Musso, 914 F.3d 26, 32            n.3 (1st Cir.
  2019) (quoting Abramski v. United States, 573 U.S.             169, 188 n.10
  (2014)). The meaning of "acquire" is not grievously            ambiguous, so
  the rule does not apply.
        6   Carpenter's reliance on the Supreme Court's decision in
  Honeycutt v. United States, 137 S. Ct. 1626 (2017), is mistaken.
  Honeycutt held that a co-conspirator cannot be required to forfeit
  property under 21 U.S.C. § 853(a)(1) based on principles of joint
  and several liability among co-conspirators if he never "actually
  acquired [the property] as the result of the crime." Id. at 1635.
  Carpenter makes no argument based on joint and several liability.
  Further, Honeycutt provides no support for the view that "acquire"
  means ownership.   Honeycutt in fact undercuts Carpenter's view
  that "obtain" and "acquire" must have different meanings because
  it relied on dictionaries that defined "obtain" by using the words
  "acquire" or "acquisition." Id. at 1632.


                                      - 17 -
Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    18 581
                                         DateFiled
                                             Filed:10/18/19
                                                    10/18/2019
                                                             Page Entry
                                                                  18 of ID:
                                                                        22 6290751



  exercised complete authority over how the funds would be invested.

  Carpenter moved the funds to the trading account and pursued

  aggressive trading strategies.          He personally communicated with

  employees at Merrill Lynch, and later PaineWebber, to execute his

  chosen trades.       Carpenter sought to ensure his control going

  forward by instructing his business partner in June 1999 that

  "everything" should go through the Simsbury office and that no

  procedure    could    be   changed     without   his    personal   approval.

  Carpenter plainly had control over the exchangors' funds.

              Carpenter next argues that he did not "have 'control' of

  the exchangors' funds" under his reading of the Second Circuit

  opinion in Contorinis because he did not have "control over the

  distribution of profits."       Contorinis does not apply.7

              The premise of the argument is itself wrong.           Forfeiture

  orders go beyond disgorgement of profits.              They "help to ensure



        7   In Contorinis, the defendant was convicted of insider
  trading and conspiracy to commit securities fraud after he
  purchased and sold stock on behalf of his employer based on insider
  information.   Contorinis, 692 F.3d at 139.     The Second Circuit
  determined that the amount ordered to be forfeited by the district
  court -- the total amount of profits made by the defendant's
  employer -- was incorrect because "the 'proceeds' . . . were
  'acquired' by the Fund over which appellant lacks control." Id.
  at 146.    In contrast to the Contorinis defendant, "who was an
  employee and small equity owner" and "made investment decisions
  but did not control disbursement of profits," id. at 138, 145,
  Carpenter was a founder of Benistar and he controlled how exchangor
  funds would be invested and could have distributed profits above
  the 3% or 6% owed to the exchangors, if there had been any profits.



                                       - 18 -
Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    19 581
                                         DateFiled
                                             Filed:10/18/19
                                                    10/18/2019
                                                             Page Entry
                                                                  19 of ID:
                                                                        22 6290751



  that crime does not pay: [t]hey at once punish wrongdoing, deter

  future illegality, and 'lessen the economic power' of criminal

  enterprises."     Kaley, 571 U.S. at 323 (quoting Caplin & Drysdale,

  Chartered v. United States, 491 U.S. 617, 630 (1989)).

               Carpenter's final argument is that the amount of the

  forfeiture should be reduced by the sum that Carpenter returned to

  the exchangors because the returned funds "were part of the direct

  costs of providing [Benistar's] services."           Even if these could be

  counted as "direct costs," Carpenter has the burden to prove direct

  costs. 18 U.S.C. § 981(a)(2)(B). He now asserts that the district

  court erred when it concluded that he had failed to offer any

  evidence of direct costs.         But "[a]rguments not 'spell[ed] out

  . . . squarely and distinctly' in the district court are waived."

  T G Plastics Trading Co. v. Toray Plastics (Am.), Inc., 775 F.3d

  31, 39 (1st Cir. 2014) (quoting United States v. Samboy, 433 F.3d

  154, 161 (1st Cir. 2005)).       Carpenter never argued to the district

  court that the forfeiture order should be reduced by the direct

  costs of operating Benistar or that the sums returned to investors

  were direct costs, so he has waived this argument.

               Even if Carpenter were given the benefit of plain error

  review, we see no error.       Other than making a single statement at

  sentencing     that   $9   million    was     the   appropriate   amount   of

  forfeiture, Carpenter did not provide any evidence that would

  connect the payments he made to the exchangors to the counts upon


                                       - 19 -
Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    20 581
                                         DateFiled
                                             Filed:10/18/19
                                                    10/18/2019
                                                             Page Entry
                                                                  20 of ID:
                                                                        22 6290751



  which the forfeiture order was based or to show they were direct

  costs.

         2.    Eighth Amendment Challenge

               Carpenter argues that the forfeiture order violated the

  Excessive Fines Clause of the Eighth Amendment.                        Not so.     A

  forfeiture order violates the Eighth Amendment "only if it is

  'grossly     disproportional       to    the     gravity    of   the   defendant's

  offense.'"     United States v. Heldeman, 402 F.3d 220, 223 (1st Cir.

  2005) (quoting United States v. Bajakajian, 524 U.S. 321, 336-37

  (1998)).     Because Carpenter raised the disproportionality argument

  in the district court, our review "is de novo with due deference

  given to any factual findings made by the district court."                  United

  States v. Aguasvivas-Castillo, 668 F.3d 7, 16 (1st Cir. 2012).

               We conclude there was no disproportion under the three-

  factored test this circuit applies to determine if a forfeiture

  order is grossly disproportional: "(1) whether the defendant falls

  into   the   class   of   persons       at   whom   the    criminal    statute   was

  principally     directed;    (2)    other      penalties     authorized    by    the

  legislature (or the Sentencing Commission); and (3) the harm caused

  by the defendant."        Heldeman, 402 F.3d at 223.

               As to the first factor, Carpenter is plainly within the

  class of persons targeted by the mail and wire fraud statutes.

  Carpenter fraudulently represented to the exchangors how their




                                          - 20 -
Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    21 581
                                         DateFiled
                                             Filed:10/18/19
                                                    10/18/2019
                                                             Page Entry
                                                                  21 of ID:
                                                                        22 6290751



  money would be invested to induce them to use his company and then

  used their money to make risky investments.

              As to the second factor, the penalties authorized were

  similar; § 3571(d) authorizes a fine of "not more than the greater

  of twice the gross gain or twice the gross loss" from an offense

  if anyone derives pecuniary gain, or someone other than the

  defendant suffers pecuniary loss.           18 U.S.C. § 3571(d).       Here,

  even if we accept Carpenter's figure that the exchangors lost $9

  million, the maximum fine authorized was twice this amount or $18

  million.     We give great weight to this statutory judgment by

  Congress.     "[J]udgments about the appropriate punishment for an

  offense    belong   in   the   first   instance    to   the   legislature."

  Bajakajian, 524 U.S. at 336; United States v. Jose, 499 F.3d 105,

  111 (1st Cir. 2007).      The forfeiture amount is lower.8



        8   In a footnote in United States v. Beras, 183 F.3d 22
  (1st Cir. 1999), this court stated that "Bajakajian . . . suggests
  that the maximum penalties provided under the Guidelines should be
  given greater weight than the statute because the Guidelines take
  into consideration the culpability of the individual defendant."
  Id. at 29 n.5. Here, it is true that the Guidelines authorize a
  maximum fine of $100,000 for Carpenter's offense.         U.S.S.G.
  § 5E1.2(c)(3). But the Guidelines also state that the Sentencing
  Commission "envision[ed] that for most defendants, the maximum of
  the guideline fine range . . . will be at least twice the amount
  of gain or loss resulting from the offense." Id. cmt. n.4. Where
  that is not the case, the Guidelines state that "an upward
  departure from the fine guideline may be warranted." Id. Given
  that the Commission foresaw the situation, like Carpenter's, where
  twice the loss caused by the offense is an amount far greater than
  the authorized fine under the Guidelines and stated that upward


                                     - 21 -
Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 115 Page:
                                Document
                                    22 581
                                         DateFiled
                                             Filed:10/18/19
                                                    10/18/2019
                                                             Page Entry
                                                                  22 of ID:
                                                                        22 6290751



                 Finally, Carpenter's criminal conduct caused significant

  harm.       Contrary to his assertions, how Carpenter ran Benistar was

  hardly legitimate.         We reject his argument that no harm was done.

  Exchangors were forced to sue civilly to recoup their losses and

  to testify in the criminal proceedings.

          3.     Sixth Amendment Challenge

                 Carpenter's final argument is that a jury was required

  to set the amount of the forfeiture.9           The short answer is that

  the Supreme Court's decision in Libretti v. United States, 516

  U.S. 29 (1995), holds that the Sixth Amendment does not require

  that the facts underlying a criminal forfeiture be found by a jury.

  Id. at 49 ("[O]ur analysis of the nature of criminal forfeiture as

  an aspect of sentencing compels the conclusion that the right to

  a jury verdict on forfeitability does not fall within the Sixth

  Amendment's      constitutional    protection.").     We   held   in   United

  States v. Ortiz-Cintrón, 461 F.3d 78, 82 (1st Cir. 2006), that we

  are bound by that holding in Libretti.        We are not free to override

  Supreme Court precedent.

                 Affirmed.




  departures may be warranted, the statutory scheme is a better guide
  to whether the forfeiture order is excessive.
          9 Carpenter relies on Apprendi v. New Jersey, 530 U.S. 466
  (2000), Southern Union Co. v. United States, 567 U.S. 343 (2012),
  and Alleyne v. United States, 570 U.S. 99 (2013).


                                      - 22 -
